Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, Species VII, in the reply filed on January 11, 2021, is acknowledged.  Claims 1-7 and 9-15 read on the elected species.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15 and 21-25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “a cup configuration situated in a vicinity of the solid-state light emitter” is unclear, because the term “vicinity” is a relative term which renders the claim indefinite.  What does Applicant meant by the term a “vicinity”?  Specifically, it is unclear how far from the light emitter, the cup configuration may be situated, and still read on the limitation of “a vicinity”?  Therefore, the structural relationship between the cup configuration and the solid-state light emitter is indefinite.  Thus, the scope of the limitation is unclear, and the metes 
In claim 13, the limitation of “an angular structure situated in a vicinity of the LED” is unclear, because the term “vicinity” is a relative term which renders the claim indefinite.  What does Applicant meant by the term a “vicinity”?  Specifically, it is unclear how far from the light emitter, the cup configuration may be situated, and still read on the limitation of “a vicinity”?  Therefore, the structural relationship between the angular structure and the LED is indefinite.  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.  Claims 14-15 depend from claim 1, and thus, are also rejected for the same issues.
In claim 21, the limitation of “a cup configuration having a top portion and a bottom portion and situated in a vicinity of the LED” is unclear, because the term “vicinity” is a relative term which renders the claim indefinite.  What does Applicant meant by the term a “vicinity”?  Specifically, it is unclear how far from the light emitter, the cup configuration may be situated, and still read on the limitation of “a vicinity”?  Therefore, the structural relationship between the cup configuration and the LED is indefinite.  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.  Claims 22-25 depend from claim 1, and thus, are also rejected for the same issues.
In claim 24, the limitation of “the phosphor islands with dome shapes” is unclear because of antecedent basis issues.  Note the claim does not previously describe the phosphor islands with dome shapes, and thus, the phrase “the phosphor islands with dome shapes” is unclear.  What “phosphor islands” is the claim referring to?  Thus, the scope of the limitation is unclear, and the metes and bounds of the claim cannot be determined.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-2, 13-14 and 21-22, as best understood by the Office, are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mueller et al. (US 2008/0048200; hereinafter, Mueller).
Regarding claim 1, Mueller discloses a solid-state illuminating device (Figs. 42A-42E), comprising: 

a solid-state light emitter 236 (Figs. 42D and 42E, ¶ [0147]) situated on the substrate 238 (¶ [0147]) and coupled to at least a portion of contacts of the substrate (¶ [0147]: “metal traces and electrodes for each LED for attachment to a power supply”) for facilitating conversion from electrical energy to optical light (¶ [0147]: it is implicit that the power supplied to the LEDs is used to convert electrical energy to optical light); 
a cup configuration 244 (Figs. 42D, ¶ [0149]) situated around the solid-state light emitter 236 (Fig. 42D) and configured to have a predefined angle for redirecting at least a portion of the optical light (Fig. 42D: it is implicit that the outer lens has a predefined angle for redirecting at least a portion of the optical light); and 
a phosphor film structure 228/234 (Figs. 42D and 42E) situated over the solid-state light emitter 236 (Figs. 42D and 42E) and configured to include phosphor substances (¶ [0145]: “red phosphor particles 232”) for generating warm light via a phenomenon of phosphorescence (¶ [0150]: “warm white light”).
Regarding claim 2, Mueller further discloses: wherein the phosphor film structure 228/234 (Fig. 42D) includes a layer disposed for generating luminous cool white light 228 (Fig. 42D) in response to the optical light (¶ [0009]: “the combination of the blue light from the LED and the green-yellow light from the YAG phosphor produces white light”), wherein the phosphor layer has a first range of optical wavelengths (¶ [0009]: it is implicit that “the green-yellow light from the YAG phosphor” has a range of optical wavelengths). 

a substrate 238 (Figs. 42D and 42E, ¶ [0147]) containing various contacts for facilitating electrical communications (¶ [0147]: “metal traces and electrodes for each LED for attachment to a power supply”); 
a light emitter diode ("LED") 236 (Figs. 42D and 42E, ¶ [0147]) situated on the substrate 238 (¶ [0147]) and coupled to at least a portion of contacts of the substrate (¶ [0147]: “metal traces and electrodes for each LED for attachment to a power supply”) for managing optical light conversion from electrical energy (¶ [0147]: it is implicit that the power supplied to the LEDs is used to convert electrical energy to optical light); 
an angular structure 244 (Figs. 42D, ¶ [0149]) situated around the LED 236 (Figs. 42D and 42E, ¶ [0147] and configured to have an angled surface positioned in such a way that the angled surface is capable of redirecting at least a portion of the optical light (Fig. 42D, ¶ [0149]: it is implicit that the outer lens 244 is capable of redirection the optical light); and 
a color conversion layer 228/234 (Figs. 42D) situated over the LED 236 (Fig. 42D) and configured to include phosphor substances (¶ [0145]: “red phosphor particles 232”; ¶ [0009]: “YAG phosphor”) for generating a predefined lighting color via phosphorescence (¶ [0150]: “warm white light”). 
Regarding claim 14, Mueller further discloses wherein the color conversion layer 228/234 (Fig. 42D) includes a layer 228 (Fig. 42D: “YAG plate”) disposed for generating luminous cool white light in response to the optical light (¶ [0009]: “the combination of the blue light from the LED and the green-yellow light from the YAG phosphor produces white light”), wherein the phosphor layer has a first range of optical wavelengths (¶ [0009]: it is 
Regarding claim 21, Mueller an apparatus configured to provide solid-state optical light (Figs. 42A-42E), comprising: 
a solid-state light emitter device (“LED”) 236 (Fig. 42E, ¶ [0147]) for facilitating conversion from electrical energy to optical light (¶ [0147]: it is implicit that the power supplied to the LEDs is used to convert electrical energy to optical light); 
a cup configuration 234 (Figs. 42E, ¶ [0151]) having a top portion and a bottom portion (Fig. 42E: silicone lens 234 has a top portion and bottom portion), and situated around the LED 236 (Fig. 42E), wherein the top portion is larger than the bottom portion of the cup configuration 234 (Fig. 42E), and wherein the cup configuration 234 (Fig. 42E) includes a predefined angle wall coupling the top portion and the bottom portion for redirecting at least a portion of the optical light (Fig. 42E: it is implicit that the silicone lens 234 has a predefined angle for redirecting at least a portion of the optical light); and 
a phosphor film structure 228/234 (Fig. 42E) situated over the LED 236 (Figs. 42D and 42E) and configured to include phosphor substances (¶ [0145]: “red phosphor particles 232”) for generating warm light via a phenomenon of phosphorescence (¶ [0150]: “warm white light”).
Regarding claim 22, Mueller further discloses: wherein the phosphor film structure 228/234 (Fig. 42E) includes a layer disposed for generating luminous cool white light 228 (Fig. 42D) in response to the optical light (¶ [0009]: “the combination of the blue light from the LED and the green-yellow light from the YAG phosphor produces white light”), wherein the . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 3-7, 9-12, 15 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller (US 2008/0048200; cited above), as applied to the claims above, and further in view of Kurihara et al. (US 2008/0231162; hereinafter, Kurihara).
Regarding claim 3, Mueller discloses the solid-state illuminating device of claims 1 and 2, as set forth above.  However, Mueller does not explicitly disclose wherein the phosphor film structure includes a plurality of phosphor islands disposed over the phosphor layer for it is implicit that the red phosphors convert the cool white light to warm light).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Mueller and Kurihara, and form a plurality of phosphors islands over the phosphor layer, for the purpose of providing a lighting device capable of substantial color adjustment and unlimited control of spectral components, by optimizing the overlapping area of different phosphor layers (¶ [0006], [0015], [0026]). 
Regarding claims 4 and 5, Kurihara further discloses wherein the phosphor islands 5 (Figs. 1-2, ¶ [0029]) have a second range of optical wavelengths (¶ [0029]: “red phosphor whose peak wavelength is 600 nm or higher”).  Regarding the limitation of “wherein each of the plurality of phosphor islands is individually deposited onto the phosphor layer,” note that such a limitation is drawn to “a product-by-process.”  It has been held that the presence of process limitations in product claims, wherein the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  See In re Stephens 145 USPQ 656 (CCPA 1965).  Furthermore, product by process claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. 
Regarding claims 6 and 7, Mueller further discloses in another embodiment, a light extracting layer 76 (Fig. 11, ¶ [0082]) disposed between the phosphor film structure 70/72/74 (Fig. 11, ¶ [0082]) and the solid state light emitter 10 (Fig. 11) for extracting the optical light from the solid state light emitter 10 (Fig. 11, ¶ [0082]); wherein the light extracting layer 76 (Fig. 11) is a clear silicone layer (¶ [0082]: “clear silicone shell”), and wherein the solid state light emitter is a light emitter diode (¶[0082]: “LED die 10”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form a light extracting layer between the phosphor film structure and the light emitter, because such a modification would have been considered a substitution of art recognized equivalent structures.  
Regarding claims 9-10, Kurihara further discloses wherein the phosphor islands 5 (Figs. 1-2, ¶ [0029]) are arranged in a substantial evenly distributed formation over the phosphor layer 4 (Figs. 1-2); and wherein the first range of optical wavelengths (¶ [0028]: “green phosphor whose peak wavelength is between 500 nm and 550 nm”) has shorter optical wavelengths than the second range of optical wavelengths (¶ [0029]: “red phosphor whose peak wavelength is 600 nm or higher”); wherein the first range of optical wavelengths is from 490 nanometers ("nm") to 590 nm (¶ [0028]); and wherein the second range of optical wavelengths is from 590 nm to 750 nm (¶ [0029]); . 
Regarding claim 11, Muller discloses wherein the phosphor layer 228 (Figs. 42D-42E) includes yellow phosphor materials (¶ [0009]: it is implicit that the YAG phosphor comprises yellow phosphor materials); and Kurihara discloses wherein the plurality of phosphor islands 5 (Figs. 1-2) includes red phosphor materials (¶ [0029]: “red phosphor”). 
Regarding claim 12, Kurihara does not explicitly disclose wherein each of the plurality of phosphor islands is structured in a dome shape for scattering red light.  However, Mueller discloses wherein the red phosphor layer 234 (Figs. 42B-42D) is formed in a dome shape for scattering red light (¶ [0145]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Kurihara and Mueller, and form each of the plurality of phosphor islands with a dome shape for scattering red light, because such a modification would have been considered a substitution of art recognized equivalent structures.  
Regarding claim 15, Mueller discloses the lighting device of claims 13 and 14, as set forth above.  However, Mueller does not explicitly disclose wherein the color conversion layer includes a plurality of phosphor islands disposed over the phosphor layer for converting the cool white light to warm light.  However, Kurihara discloses a lighting device (Figs. 1-2, ¶ [0026]), wherein the phosphor film structure 4/5 (Figs. 1-2), comprises a plurality of phosphor islands 5 (Figs. 1-2, ¶ [0029]) disposed over the phosphor layer 4 (Figs. 1-2, ¶ [0028]-[0029]) for converting the cool white light to warm light (¶ [0029]: it is implicit that the red phosphors convert the cool white light to warm light), and wherein the phosphor islands have a second range of optical wavelengths (¶ [0029]: “red phosphor whose peak wavelength is 600 nm or higher”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Mueller and Kurihara, and form a plurality of phosphors islands, having a second range of optical wavelengths, over the phosphor layer, for 
Regarding claim 23, Mueller discloses the apparatus of claims 21 and 22, as set forth above.  However, Mueller does not explicitly disclose wherein the phosphor film structure includes a plurality of phosphor islands disposed over the phosphor layer for converting the cool white light to warm light.  However, Kurihara discloses a solid-state light illuminating device (Figs. 1-2, ¶ [0026]), wherein the phosphor film structure 4/5 (Figs. 1-2), comprises a plurality of phosphor islands 5 (Figs. 1-2, ¶ [0029]) disposed over the phosphor layer 4 (Figs. 1-2, ¶ [0028]-[0029]) for converting the cool white light to warm light (¶ [0029]: it is implicit that the red phosphors convert the cool white light to warm light).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to combine the teachings of Mueller and Kurihara, and form a plurality of phosphors islands over the phosphor layer, for the purpose of providing a lighting device capable of substantial color adjustment and unlimited control of spectral components, by optimizing the overlapping area of different phosphor layers (¶ [0006], [0015], [0026]). 
Regarding claim 24, as best understood by the Office, Kurihara further discloses wherein the phosphor islands 5 (Figs. 1-2) have a second range of optical wavelengths (¶ [0029]: “red phosphor whose peak wavelength is 600 nm or higher”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829